Citation Nr: 1824309	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1. Entitlement to service connection for diabetes mellitus, type II.
 
2.  Entitlement to service connection for sleep apnea to include secondary to diabetes mellitus, type II.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus. 
 
4. Entitlement to service connection for bilateral pes planus, to include secondary to postoperative residuals of a left third hammer toe and diabetes mellitus, type II.
 
5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left foot tendonitis. 
 
6. Entitlement to service connection for left foot tendonitis to include secondary to postoperative residuals of a left third hammer toe and diabetes mellitus, type II.
 
7. Entitlement to a compensable rating for the postoperative residuals of a left third hammer toe.
 
8. Entitlement to compensation pursuant to 38 U.S.C. § 1151 (2012) for a right shoulder disorder. 
 
9. Entitlement to an annual clothing allowance.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to September 1979. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in May 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The Veteran's left third toe disorder has generally been characterized as a left third hammertoe. However, the service treatment records reveal that the Veteran underwent an arthroplasty to correct the left third hammer toe on November 1977. Therefore, the Board has recharacterized the issue as entitlement to a compensable rating for postoperative residuals of a left third hammer toe. This characterization is more favorable to the Veteran as it may permit a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017) for ratings pertaining to "other foot injuries." 
 
The issues of entitlement to service connection for bilateral pes planus, left foot tendonitis, type II diabetes mellitus, and sleep apnea; entitlement to a compensable rating for the postoperative residuals of a left third hammer toe; entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right shoulder disorder; and entitlement to an annual clothing allowance are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. An unappealed June 2008 rating decision denied entitlement to service connection for bilateral pes planus.
 
2. Evidence received since the June 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral pes planus.
 
3. An unappealed June 2012 rating decision denied entitlement to service connection for left foot tendonitis.
 
4. Evidence received since the June 2012 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for left foot tendonitis.
 
CONCLUSIONS OF LAW
 
1.  The June 2008 rating decision denying the claim of entitlement to service connection for bilateral pes planus is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).
 
2.  The June 2012 rating decision denying the claim of entitlement to service connection for left foot tendonitis is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1103.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Pes planus
 
Entitlement to service connection for bilateral pes planus was denied in a March 2008 rating decision on the basis that the evidence did not show a diagnosis of pes planus, and on the basis that any such disorder was not incurred in service or otherwise be related to service. In June 2008 the claim was considered reopened based on the receipt of new and material evidence but was again denied due to the absence of a diagnosis of pes planus. The Veteran did not perfect an appeal to the June 2008 decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral pes planus in October 2013. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 
 
The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
Evidence received since the June 2008 denial supports that the Veteran has diagnosed pes planus. See, e.g., November 2011 VA podiatry consult. At his May 2017 Board hearing, the Veteran asserted that he had foot pain associated with pes planus, and that during service he would place cardboard in his shoes in order to mitigate the symptoms of the disorder. This evidence bears on the contested issue of an in-service incurrence of pes planus, and is not duplicative or cumulative of the evidence of record at the time of the June 2008 final denial. As such, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for bilateral pes planus is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
Left foot tendonitis
 
Entitlement to service connection for left foot tendonitis was denied in a June 2012 rating decision on the basis that the disorder was not shown to have been incurred in service or to be otherwise related to service. The Veteran did not perfect an appeal to that decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for left foot tendonitis in August 2012. That claim to reopen was denied in July 2013. However, in an August 2013 VA treatment record a physician reported that the Veteran had "left foot pain because he had surgery for hammertoes many years ago." This evidence appears to contradict a February 2012 examiner's rationale that it was "unlikely that a problem surgically repaired in 1977 would be causing pain and problems this many years later." Thus the August 2013 treatment record bears on the contested issue of whether left foot tendonitis was caused or aggravated by the service-connected residuals of left third hammer toe, and is not duplicative or cumulative of the evidence of record at the time of the June 2012 final denial. As the August 2013 VA treatment record was received within the period to file a substantive appeal to the Board, the July 2013 rating decision did not become final, and the August 2012 claim remained pending. See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.202, 20.302 (2017); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Mitchell v. McDonald, 27 Vet. App. 431, 437-38 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014). The claim on appeal therefore stems from the Veteran's August 2012 claim to reopen.  
 
As such, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for left foot tendonitis is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus is reopened.
 
New and material evidence having been received, the claim of entitlement to service connection for left foot tendonitis is reopened.
 
 
REMAND
 
Diabetes mellitus, type II
 
At his May 2017 Board hearing the Veteran argued that his diabetes began during service, describing symptoms of increased thirst and fatigue and that he self-medicated with "Glucerna bars." In August 2016 a VA examiner opined that the type II diabetes mellitus was not related to postoperative residuals of a left third hammer toe, but the examiner did not address the theory of entitlement to direct service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As no VA examiner has addressed the Veteran's contention that  type II diabetes mellitus had its onset during service, remand is required to obtain a VA opinion which addresses that theory.
 
Additionally at the May 2017 Board hearing the Veteran asserted that he underwent treatment at the Waco VA Medical Center for diabetes five years after he left service. A review of the claims file reveals no VA treatment records dating prior to 2008 and there is no indication that such records have been requested. As VA has an obligation to make reasonable efforts to obtain such records, and they are potentially relevant to the claim, remand is warranted to request any such VA treatment records. 38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(3) (2017).
 
The Veteran has argued that his pes planus, left foot tendonitis and sleep apnea are related to his diabetes mellitus, type II. Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). In light of the appellant's theory of the case adjudication of the issue of entitlement to service-connection for diabetes mellitus, type II may bear on the issues of entitlement to service connection for bilateral pes planus, left foot tendonitis and sleep apnea which are discussed below. As such, those issues are inextricably intertwined with the claim for type II diabetes mellitus and should be addressed after the development of the latter has been completed.
 
Bilateral pes planus
 
The Veteran has asserted, to include at the May 2017 Board hearing that bilateral pes planus began in service. In August 2016 a VA examiner opined that the Veteran's pes planus was less likely than not caused or aggravated by his service-connected hammer toe. However, no examiner has addressed the Veteran's contention that his pes planus was incurred or aggravated during service. As the August 2016 VA examiner failed to address this this etiological theory, remand is required to obtain an adequate medical opinion. Barr, 21 Vet. App. at 312.
 
Left foot tendonitis
 
In February 2012 a VA examiner opined against a relationship between left foot tendonitis and postoperative residuals of a left third hammer toe. However that examiner only indicated a review of the Veteran's VA medical records, while the Veteran has submitted various private medical records which are relevant to his  theory of the case. To be adequate, an examination must take into account an accurate history. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). As the February 2012 VA examination was not based on a complete review of the claims file, remand is required to obtain a medical opinion which considers all relevant evidence of record.
 
Sleep apnea
 
The Veteran argues, to include in his May 2017 hearing testimony that sleep apnea began during service. In August 2016 a VA examiner opined that the Veteran's sleep apnea was not related to his service-connected left third hammer toe.  Significantly, no medical examiner has addressed the Veteran's theory of direct service connection. Therefore, remand is required to obtain a VA examination which addresses this theory. Barr, 21 Vet. App. at 312.
 
As well, at his May 2017 Board hearing the Veteran asserted that, as a result of his sleep apnea, he fell asleep while driving from Waco, Texas to Fort Hood in the later part of 1976, and was involved in an automobile accident. On remand, VA must attempt to secure any records of such accident. 
 
Residuals of a left third hammer toe
 
The February 2012 VA examiner noted the Veteran's report of left foot pain but opined that any left foot symptoms were not attributable to the Veteran's 1977 left third hammer toe surgery, as it was "unlikely that a problem surgically repaired in 1977 would be causing pain and problems this many years later." That opinion was provided without the benefit of a full review of the relevant medical records. Therefore an adequate VA examination must be obtained to assess the nature and severity of any left third hammer toe residuals. Nieves-Rodriguez, 22 Vet. App. 295.
 
Right shoulder and clothing allowance
 
The Veteran was denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right shoulder disorder in January 2017. He submitted a timely notice of disagreement in February 2017.  Similarly, in August 2017 the Veteran was denied entitlement to an annual clothing allowance and submitted a timely notice of disagreement in October 2017. No statement of the case has been issued addressing either claim. See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). These issues are therefore remanded in order to address this procedural deficiency.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ must issue a statement of the case addressing the claims of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right shoulder disorder, and entitlement to an annual clothing allowance. The AOJ should advise the Veteran that the Board will not exercise appellate jurisdiction over these claims absent a timely perfected appeal.  
 
2. Obtain all outstanding, pertinent VA treatment records, including records from the Waco VA Medical Center, and Temple VA hospital dating since January 2018. Additionally, specifically request any records related to VA treatment of diabetes from the Waco VA Medical Center between September 1979 and April 2008. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
3. Request that the Joint Services Records Research Center or any other appropriate agency provide documents or information such as a line of duty investigation related to the Veteran's reported automobile accident in the later part of 1976 when he purportedly fell asleep while driving from Waco, Texas to Fort Hood. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
4. After all development above has been completed, and any records obtained have been associated with the claims folder, furnish the appellant's VBMS and Virtual VA files to an endocrinologist.  An in-person examination should be scheduled if, and only if, the reviewing endocrinologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the endocrinologist is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that type II diabetes mellitus,  began during or is otherwise related to the Veteran's active-duty service? The endocrinologist must specifically address the Veteran's May 2017 Board hearing testimony that he experienced excess thirst and fatigue during service, and self-medicated at times between September 1975 and September 1979 with "Glucerna bars."
  
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the endocrinologist finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the endocrinologist does not have the necessary knowledge or training.
 
5. Thereafter, furnish the appellant's VBMS and Virtual VA files to an appropriate examiner to address the etiology of the Veteran's sleep apnea.  An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred in or is otherwise related to the Veteran's active-duty service? The examiner must specifically address the Veteran's May 2017 Board hearing testimony that he woke up choking while on active duty. 
 
b) If, and only if, the Veteran's diabetes mellitus, type II has been found to be related to service, is it at least as likely as not (50 percent probability or greater) that sleep apnea was caused or aggravated by diabetes mellitus, type II to include medication for diabetes?   
  
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
6. After the development specified in directive four above has been completed, schedule the Veteran for an examination with a podiatrist to address the nature and etiology of his claimed bilateral pes planus and left foot tendonitis, as well as the nature and severity of his postoperative residuals of a left third hammer toe. The podiatrist must be provided access to the appellant's VBMS and Virtual VA files, and the podiatrist must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his claimed foot disorders.  
 
The podiatrist must provide a complete assessment of any symptoms attributable to the postoperative residuals of a left third hammer toe. The podiatrist should specifically report any functional impairment produced by  postoperative residuals of a left third hammer toe, and state how such impairment would impact the activities of daily life, to include employment. In connection with the foregoing, the podiatrist must address the December 2011 opinion of Dr. B., finding "chronic left foot inflammation status post-surgery 1977."
 
The podiatrist must state the extent to which any of the Veteran's left foot symptoms are attributable to his postoperative residuals of a left third hammer toe, as opposed to any other left foot disorder. If the podiatrist cannot distinguish the pathology caused by each disorder the podiatrist must explicitly note such in the report, and explain why the pathology cannot be distinguished. A fully reasoned rationale must accompany any opinion offered. 
 
The podiatrist must answer the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that bilateral pes planus was incurred in or aggravated during the Veteran's active-duty service? The podiatrist must specifically address the Veteran's May 2017 Board hearing testimony that he experienced foot pain during service and placed cardboard cutouts in his shoes. 
 
b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed pes planus was caused or aggravated by postoperative residuals of a left third hammer toe? 
 
c) If, and only if, the Veteran's diabetes mellitus, type II was found to be related to service, address whether it is at least as likely as not (50 percent probability or greater) that bilateral pes planus was caused or aggravated by diabetes mellitus, type II?
 
d) Is it at least as likely as not (50 percent probability or greater) that left foot tendonitis was caused or aggravated by the postoperative residuals of a left third hammer toe? The podiatrist must specifically address the December 2011 opinion of Dr. B., finding "chronic left foot inflammation status post-surgery 1977."
 
e) If, and only if, the Veteran's diabetes mellitus, type II has been found to be related to service, is it at least as likely as not (50 percent probability or greater) that left foot tendonitis was caused or aggravated by diabetes mellitus, type II?
 
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the podiatrist finds that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the podiatrist does not have the necessary knowledge or training.
 
7. The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
8. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
9. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


